Exhibit 10.5



INDEMNIFICATION AGREEMENT



AGREEMENT

made and entered as of the ___ day of __________, 20__, by and between Todd
Shipyards Corporation a Delaware corporation (the "Company"), and ______________
(the "Indemnitee").





WHEREAS, Indemnitee is a director or officer of the Company; and



WHEREAS, the Bylaws of the Company permit the Company to indemnify and advance
expenses to its directors and officers to the fullest extent now or hereafter
authorized or permitted by law and authorize the Company to enter into
agreements providing for such indemnification and advancement of expenses; and



WHEREAS, in recognition of Indemnitee's need for protection against personal
liability, in order to enhance Indemnitee's continued service to the Company in
an effective manner, and to provide Indemnitee with specific contractual
assurance that the protection promised by the Company's Bylaws will be available
to Indemnitee (regardless of changes to the Bylaws or the composition of the
Company's Board of Directors), the Company wishes to provide in this Agreement
for the indemnification of, and the advancing of expenses to, Indemnitee to the
fullest extent (whether partial or complete) now or hereafter authorized or
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company's directors' and officers' liability insurance policies;



NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:



1. Basic Indemnification Arrangement. If the Indemnitee was, is or becomes at
any time a party to or a witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee to the fullest extent now or hereafter authorized or permitted by law
as soon as practicable but in any event no later than 30 days after written
demand is presented to the Company, against any and all Expenses, judgments,
fines (including excise taxes assessed against an Indemnitee with respect to an
employee benefit plan), penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties or amounts paid in
settlement) of such Claim; provided that such indemnification shall not apply to
any Claim if a judgment or other final adjudication adverse to the Indemnitee
establishes that his acts (i) were committed in bad faith, or (ii) were the
result of active and deliberate dishonesty by the Indemnitee, or (iii) resulted
in personal financial profit or other advantage to which the Indemnitee was not
legally entitled or (iv) have been adjudged in a criminal proceeding, against
either the Company or the Indemnitee, to be acts as to which the trier of fact
or Reviewing Party concludes that Indemnitee did not have reasonable cause to
believe that his conduct was lawful.



In connection with any determination by the Reviewing Party or otherwise as to
whether Indemnitee is entitled to be indemnified hereunder the burden of proof
shall be on the Company to establish that Indemnitee is not so entitled. For
purposes of this Agreement, the termination of any claim, action, suit or
proceeding, whether civil or criminal, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.



For purposes of the foregoing indemnification and elsewhere in this Agreement,
the following definitions shall apply:



"Claim" means any threatened, pending or completed action, suit or proceeding,
or any inquiry or investigation, whether instituted by the Company or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, provided, however, that except for an action, claim or
proceeding to enforce this Agreement, a "Claim" shall not include any claim
(including any cross-claim or counterclaim) instituted by or at the direction of
Indemnitee unless such Claim was authorized by a majority of disinterested
members of the Board of Directors.



"Expenses" include attorneys' fees and all other costs, expenses and obligations
paid or incurred in connection with investigating, defending, being a witness in
or participating in (including on appeal), or preparing to defend, be a witness
in or participate in any Claim relating to any Indemnifiable Event.



"Indemnitee" includes, in addition to the Indemnitee named herein, such person's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Indemnitee should die while any amounts
would still be payable to Indemnitee hereunder if Indemnitee had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Indemnitee's devisee, legatee or
other designee or, if there be no such designee, to Indemnitee's estate.



"Indemnifiable Event" means any event or occurrence related to the fact that
Indemnitee is or was a director or officer of the Company, or is or was serving
at the request of the Company as a director, officer, employee, trustee, agent
or fiduciary of another corporation of any type or kind, domestic or foreign,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.



"Reviewing Party" shall mean a majority of the Company's directors who are
disinterested in the Claim, provided, however, in the event that there are fewer
than three such disinterested directors, the determination as to whether an
Expense Advance shall be made shall be referred by the Company to an independent
law firm selected by the Indemnitee from a list of three or more such firms
proposed by the Company, with the cost of such review and determination borne by
the Company; and provided, further, in the event that there shall have been a
Change of Control (as hereafter defined) of the Company subsequent to the date
of the acts alleged to give rise to a Claim, any director of the Company elected
to the Board of Directors in connection with or subsequent to such Change of
Control of the Company shall not be deemed to be disinterested. If the Company
shall fail or refuse to provide a list of three or more independent law firms to
act as the Reviewing Party within thirty days of receipt of written notice of
the commencement of a Claim, the Company shall be deemed to have determined that
the Indemnitee is entitled to indemnification under the terms of this Agreement.
As used herein, an "independent law firm" shall mean a firm (i) having 25 or
more attorneys, (ii) rated "av" in the Martindale-Hubbell Law Directory, (iii)
which has not, during the five years prior to the Indemnifiable Event, been
engaged by the Company, the Indemnitee or any Acquiring Person (as hereafter
defined).



If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, penalties and amounts paid in settlement of a Claim but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified, to the extent permitted by law, against all
Expenses incurred in connection with such Indemnifiable Event.



2. Payment; Advancement of Expenses Pending Final Resolution. The obligation of
the Company to make payment with respect to Expenses incurred by Indemnitee
shall be absolute as of the time at which the Claim shall have been resolved by
settlement or final judgment to the extent that Indemnitee is entitled to
indemnification in accordance with paragraph 1 or as otherwise provided in this
Agreement. The obligations of the Company and rights of Indemnitee under this
Agreement shall in no event be deemed to preclude any right to indemnification
to which Indemnitee may be entitled under Section 145 of the General Corporation
Law of the State of Delaware (the "DGCL").



In addition, during the pendency of any such Claim and upon request by the
Indemnitee, the Company shall advance any and all Expenses to Indemnitee (an
"Expense Advance") provided that (i) the Company prior to making any such
Expense Advance shall receive the agreement and undertaking of the Indemnitee to
repay all such Expense Advances in the event the final resolution of the Claim
is such that Indemnitee is not entitled to indemnification hereunder and (ii) in
the event the Claim giving rise to the request for an Expense Advance arises as
a result of a claim by the Company or by a shareholder of the Company, the
obligation of the Company to make any such Expense Advance shall be subject to a
determination by the Reviewing Party following a review of the Claim that the
conduct of the Indemnitee does not appear to preclude indemnification under the
proviso set forth in paragraph 1 above.



In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.



The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder. To the extent that
Indemnitee is entitled to indemnification in respect of a Claim from another
party (including, without limitation, any subsidiary of the Company or any
affiliate of the Company), the Indemnitee shall assign such right to the
Company.



3. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit, proceeding, inquiry or
investigation, Indemnitee will, if a Claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission to notify the Company will not relieve the Company
from any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any such Claim as to which Indemnitee gives notice:



(a) The Company will be entitled to participate therein at its own expense; and



(b) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election so to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
counsel in matters giving rise to such Claim, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of matters giving rise
to such Claim or (iii) the Company shall not in fact have employed counsel to
assume the defense of action, suit, proceeding, inquiry or investigation, in
each of which cases the fees and expenses of counsel for the Indemnitee shall be
at the expense of the Company. The Company shall not be entitled to assume the
defense of any action, suit, proceeding, inquiry or investigation brought by or
on behalf of the Company, or as to which Indemnitee shall have made the
conclusion provided in (ii) above; and



(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action effected without its written
consent. The Company shall not settle any action in any manner which would
impose any penalty or limitation on Indemnitee without Indemnitee's written
consent. Neither the Company nor Indemnitee will unreasonably withhold their
consent to any proposed settlement.



4. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director or
officer of the Company (or is or was serving at the request of the Company as a
director, officer, employee, trustee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Indemnitee shall be subject to any
possible claim or threatened, pending or completed action, whether civil,
criminal or investigative, by reason of the fact that Indemnitee was a director
or officer of the Company or serving in any other capacity referred to herein.



5. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses (including attorneys' fees) and, if
requested by Indemnitee, shall advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any claim asserted or action brought
by Indemnitee for (i) indemnification or advance payment of Expenses by the
Company under this Agreement or any other agreement or Company Bylaw now or
hereafter in effect relating to Claims for Indemnifiable Events and/or (ii)
recovery under any directors' and officers' liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.



6. Additional Provisions Applicable to Change of Control Situations. The
following additional provisions shall be applicable to Claims pending at the
time of a Change of Control or Potential Change of Control.



(a) If there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Company's Board of
Directors who were directors immediately prior to such Change in Control) then
the Reviewing Party shall seek legal advice from (and only from) independent
counsel selected by the Reviewing Party (including any firm of which the
Reviewing Party is a member if the Reviewing Party is independent counsel rather
than the Board of Directors or a committee of disinterested members thereof).
Such independent counsel, among other things, shall render its written opinion
to the Company, the Board of Directors and Indemnitee as to whether and to what
the extent the Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the special, independent
counsel referred to above and to indemnify fully such counsel against any and
all expenses (including attorney's fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.



(b) In the event of a Potential Change in Control, the Company shall, upon
written request by Indemnitee, create a trust for the benefit of Indemnitee and
from time to time upon written request of Indemnitee shall fund such trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for and defending any Claim relating to an Indemnifiable Event
existing as of such time or arising as a result of such Potential Change of
Control, and any and all judgments, fines, penalties and settlement amounts of
any and all Claims relating to an Indemnifiable Event from time to time actually
paid or claimed, reasonably anticipated or proposed to be paid. The amount or
amounts to be deposited in the trust pursuant to the foregoing funding
obligation shall be determined by the Reviewing Party in any case in which the
special, independent counsel referred to above is involved. The terms of the
trust shall provide that upon a Change in Control (i) the trust shall not be
revoked or the principal thereof invaded, without the written consent of the
Indemnitee, (ii) the trustee shall advance, within two business days of a
request by the Indemnitee any and all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under Section 3
hereof), (iii) the trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above, (iv) the trustee shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such trust shall revert to the Company upon a final determination by
the Reviewing Party or a court of competent jurisdiction, as the case may be,
that Indemnitee has been fully indemnified under the terms of this Agreement.
The trustee shall be an institutional trustee with a highly regarded, national
reputation chosen by Indemnitee. Nothing in this provision shall relieve the
Company of any of its obligations under this Agreement in the event the funds so
placed in trust are insufficient to indemnify Indemnitee to the full extent
afforded by this Agreement.



(c) As used herein, the following definitions shall apply:



A "Change in Control" shall be deemed to have occurred if (i) any "person" (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the "Act")), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company's then outstanding voting securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company's assets.



A "Potential Change in Control" shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; (iii) any person, other than a
trustee or other fiduciary holding securities under an employee benefit plan of
\the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, who is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 9.5% or more of the combined voting
power of the Company's then outstanding voting securities, increases his
beneficial ownership of such securities by five percentage points or more over
the percentage so owned by such person; or (iv) the Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a potential
Change in Control has occurred.



7. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company's Bylaws or
by statute or otherwise. To the extent that a change in the governing corporate
law applicable to the Company (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company's Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.



8. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors' and officers' liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any director or
officer of the Company.



9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company against Indemnitee,
Indemnitee's spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company or any affiliate shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.



10. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be effective unless in
writing and no written waiver shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar nor shall such waiver
constitute a continuing waiver).



11. Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, the Indemnitee
shall be entitled, if Indemnitee so elects, to institute proceedings, either in
law or at equity, to obtain damages, to enforce specific performance, to enjoin
such violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.



12. Binding, Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, assigns, spouses, heirs, executors, and personal and
legal representatives.



13. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.



14. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Washington applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws; provided, however,
that matters herein to be determined by the Reviewing Party in accordance with
the DGCL shall be determined thereunder.



The Company and the Indemnitee expressly agree that the obligations and rights
of indemnification hereunder are intended to be independent of and supplemental
to indemnification to which Indemnitee may otherwise be entitled under the DGCL
and it is expressly intended that the construction and enforcement of this
Agreement shall not be subject to provisions of the DGCL purporting to vest
exclusive jurisdiction and venue in the Delaware courts over suits brought under
section 145 of the DGCL. The Company hereby irrevocably consents to jurisdiction
and venue over litigation by Indemnitee to enforce this Agreement (i) in
Delaware, or (ii) in federal or state court in the state and district in which
the Company is headquartered at the time of institution of such litigation, or
(iii) in the federal or state courts in the state and district in which
Indemnitee is then resident.



15. Prior Agreement Superceded. This Agreement supercedes and replaces the
Indemnification Agreement of similar tenor between the Company and Indemnitee
executed as of March 1994, which prior agreement shall be of no further force
and effect.



IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement this
___ day of _________, 20__.



INDEMNITEE:

Todd Shipyards Corporation

_______________________________

By: ________________________________



Name:______________________________



Title: Chief Executive Officer